Title: From Benjamin Franklin to William Strahan, 20 June 1752
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. June 20. 1752
I received yours of Jan. 17. with the two Vols. of Viner, in good Order: but the Ship proving leaky, the Water got into the Box containing poor Sally’s Dressing Glass, by which means the Glue being dissolved, the Frame parted, the Glass dropt out and broke to pieces, and the Wood Work is so twisted and cast out of Shape in drying again, that nothing fits, and the whole is not, in my Opinion worth a farthing; tho’ the Surveyors have valu’d it at ⅓ prime cost. I am thus particular, supposing you insur’d it with the other Goods you then sent, and that possibly something may be recovered towards another.

Honest David Martin, Rector of our Academy, my principal Antagonist at Chess, is dead, and the few remaining Players here are very indifferent, so that I have now no need of Stamma’s 12s. Pamphlet, and am glad you did not send it.
By Mesnard, Sally’s Books came to hand in good Order: But a 4to Bible with Cuts, charg’d in the Invoice, was not in the Trunk: Instead of it, there was a 2d Vol. of Fosters Nat. Religion in boards, which I keep, having the first.
I am not well enough acquainted with the Booksellers in New England to venture recommending, or advising you to deal with any of them unless for ready Cash. In general, the People there are artful to get into Debt, and pay badly. If I should ever make another Journey thither, I could, when on the Spot, judge better of Persons, and perhaps be of some Service.
Enclos’d is a Bill of £50 Sterling, drawn by Pole & Howell on Wm. Baker Esqr. Merchant London, with a List of Books for the Library Company. As this is the first Time of their Dealing with you, they will inspect the Invoice pretty curiously, therefore I hope you will be careful to procure the Books as cheap as possible. The Company are unacquainted with some of the Books, so that if the whole should come to more than £50 with Charges of Insurance, &c. they desire you would omit so many as to bring it within that Sum; for their Money comes in but once a Year, and they do not chuse to lie so long in Debt.
Please to send me another of Popple’s Maps of North America, large, on Rollers; a Pair of Mrs. Senex’s improv’d Globes, recommended in the Transactions of the Royal Society, (or Neal’s improv’d Globes, if thought better than Senex’s) the best and largest that may be had for (not exceeding) Eight Guineas. And a Concave Mirror or Burning-Glass of about 12 Inches Diameter; with our Account. I send by Mr. Stirling 7 French and 2 English Guineas; and per next Ships shall send you a Bill.
I am sorry to part with that Gentleman just when we were beginning to be a little acquainted. I wish he had more reason to be satisfied with his Visit to America.
My Wife and Children join in Compliments to you and yours, with Dear Sir Your most obliged humble Servant
B Franklin
 Addressed: To  Mr Wm. Strahan, Printer  London  per favr. of  Mr Stirling
